ORDER

PER CURIAM.
AND NOW, this 27th day of July, 2016, the Application for Leave to File Original Process and the Petition for Writ of Mandamus and/or Extraordinary Relief, to the extent it seeks a writ of mandamus, are GRANTED. The Court of Common Pleas of Philadelphia County is DIRECTED to adjudicate Petitioner’s pending filings within 90 day. Finally, the Prothonotary is DIRECTED to serve this order on the President Judge of the Court of Common Pleas of Philadelphia County.
Justice MUNDY did not participate in the consideration or decision of this matter.